Rule 2:21 (2) requires that “the appellant ... set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” Although the petitioner devoted a portion of her memorandum of law to contending that “Relief Cannot Wait For the Normal Course of Appeal,” she has not explained why relief from the denial of her request for “injunctive relief” could not be obtained on an expedited basis under G. L. c. 231, § 118, second par.; or that relief under Mass. R. A. P. 6 (a), as amended, 378 Mass. 930 (1979), was not available. Moreover, she has not demonstrated that she is entitled to appellate review of the denial of her request for “an emergency restraining order.” See Royal Dynasty, Inc. v. Chin, 37 Mass. App. Ct. 171, 172 (1994).

Judgment affirmed.